Citation Nr: 1417539	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  03-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to July 16, 2003 for the award of service connection for tinnitus.

2.  Entitlement to an effective date prior to April 14, 2005 for the award of service connection for coronary artery disease.

3.  Entitlement to service connection for dystrophic nails, claimed as brittle nails, to include as due to herbicide exposure and/or secondary to service-connected coronary artery disease.

4.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure and/or secondary to service-connected coronary artery disease.

[The issues of entitlement to service connection for a respiratory disorder, to include as due to herbicides and/or as secondary to service-connected coronary artery disease; whether new and material evidence has been received to reopen a claim of service connection for a nerve disorder, to include as due to herbicides and/or as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine; entitlement to service connection for a disability manifested by incoordination of the legs, to include as due to herbicides and/or as secondary to service-connected DDD of the lumbar spine; entitlement to service connection for a gastrointestinal disorder, to include as due to herbicides and/or as secondary to service-connected posttraumatic stress disorder; and entitlement to a rating in excess of 40 percent for residuals of prostate cancer, status post radiation therapy, from February 6, 2012 to May 7, 2013 are the subject of a separate decision by the Veterans Law Judge who conducted a hearing in those matters in October 2012.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  He also had service with the Navy Reserves from August 1989 to August 1994, the Army Reserves from August 1994 to August 1999, and the Army National Guard from August 1999 to August 2001, with unverified periods of active duty for training (ACDUTRA) and inactive duty for training.  The Veteran performed a period of verified ACDUTRA from April 30, 1995 to June 9, 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007, November 2011, June 2012, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the July 2007 rating decision, the RO granted the Veteran's claim of entitlement to service connection for tinnitus, assigning an effective date of July 16, 2003.  In the November 2011 rating decision, the RO implemented a Board grant of entitlement to service connection for coronary artery disease, assigning an effective date of July 18, 2005.  A subsequent rating decision, dated March 2012, granted the Veteran's claim of entitlement to an earlier effective date of April 14, 2005, but the Veteran continued his appeal requesting an effective date prior to April 14, 2005.  The June 2012 rating action denied the Veteran's claim of entitlement to service connection for brittle nails (recharacterized here as dystrophic nails, to reflect the diagnosis of record), and the May 2013 rating decision denied a claim of entitlement to service connection for sleep apnea. 

In October 2013, the Veteran testified before the undersigned at a Board hearing by videoconference.  A copy of the transcript is of record.

The claims of entitlement to service connection for dystrophic nails, to include as due to herbicide exposure and/or secondary to service-connected coronary artery disease and entitlement to service connection for sleep apnea, to include as due to herbicide exposure and/or secondary to service-connected coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA received the Veteran's informal claim of entitlement to service connection for tinnitus on July 16, 2003.

2.  VA received the Veteran's petition to reopen a claim of entitlement to service connection for tinnitus on November 6, 2006.
3.  In July 2007, the RO granted service connection for tinnitus and awarded a compensable rating of 10 percent, effective from July 16, 2003, the date of receipt of the Veteran's initial claim for such disability, finding clear and unmistakable error in the February 11, 2004 rating decision that originally denied entitlement to service connection for tinnitus.

4.  Ischemic heart disease, to include coronary artery disease, is a covered herbicide disease as of August 31, 2010.

5.  VA received the Veteran's informal claim of entitlement to service connection for coronary artery disease on April 14, 2005.

6.  In November 2011, the Board granted the Veteran's claim of entitlement to service connection for coronary heart disease; the RO implemented the grant in a November 2011 rating decision, assigning an effective date of July 18, 2005.  In a March 2012 rating decision, the RO assigned an effective date of April 14, 2005, for coronary artery disease, the date of receipt of the Veteran's claim for such disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to July 16, 2003 for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

2.  The criteria for entitlement to an effective date prior to April 14, 2005 for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its VCAA duty to notify obligations with respect to the Veteran's claims herein decided.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the instant appeal stems from the Veteran's disagreement with the effective date assigned for tinnitus and coronary artery disease following the grant of service connection, VA's duty to notify has been satisfied with respect to these issues.  Id.; see 38 C.F.R. § 3.159(b)(3).

All relevant evidence necessary for an equitable resolution of the Veteran's earlier effective date claims have also been identified and obtained.  The relevant evidence of record includes VA outpatient treatment records, statements from the Veteran, and the transcript of an October 2013 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

As previously noted, the Veteran was provided an opportunity to set forth his contentions on the claims during the October 2013 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2013 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II.  Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2013). 

A.  Tinnitus

In this case, the Veteran seeks an award of service connection for tinnitus prior to July 16, 2003, the effective date assigned by the RO based on the date of receipt of the Veteran's original claim for this disability.  Specifically, the Veteran's requests the same effective date as his grant of service connection for PTSD (i.e., June 4, 2002).

The Veteran filed a claim for service connection for tinnitus that was received by the RO on July 16, 2003.  This claim was denied by a February 2004 rating decision, and the Veteran did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

On November 6, 2006, the RO received an informal claim for service connection for tinnitus.  In July 2007, the RO granted the Veteran's claim and awarded entitlement to service connection for tinnitus.  In the rating decision, the RO determined that it committed clear and unmistakable error in the February 11, 2004 rating decision that originally denied entitlement to service connection for tinnitus.  As such, the RO assigned an effective date of July 16, 2003-the date of the Veteran's original claim of entitlement for service connection for tinnitus.

Under applicable law, as outlined above, the Board finds that the effective date of the award of service connection for tinnitus can be no earlier than July 16, 2003.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Prior to this date, the Veteran did not file a formal or informal claim for service connection for tinnitus.  

The Board has considered the argument of the Veteran that the effective date for the award of service connection for tinnitus should be the same as his effective date for PTSD (specifically, June 4, 2002), as he claims he filed his claim for tinnitus at the same time.  A review of the evidence reveals that this is inaccurate; the Veteran's claim of entitlement to service connection for PTSD was received by VA on June 4, 2002, and contained no other claims or mention of tinnitus.  As noted above, the Veteran did not file a formal or informal claim for tinnitus until July 16, 2003.  

The Board also notes that the Veteran filed a claim for "right ear" that was received by VA on March 26, 2003.  This, however, does not represent an earlier claim for tinnitus, as the RO separately adjudicated a claim of entitlement to service connection for a right ear disorder.  The Board finds that the Veteran's July 16, 2003, claim for tinnitus was not an effort to clarify his earlier, vague claim for "right ear."  The RO provided the Veteran with multiple VCAA letters listing both claims, and the Veteran did not attempt to state that his "right ear" service connection claim was actually a claim of entitlement to service connection for tinnitus.  It represented a wholly separate claim that was also adjudicated in the February 2004 rating decision.

For these reasons, the Veteran's claim of entitlement to an effective date prior to July 16, 2003 for the award of entitlement to service connection for tinnitus is denied.


B.  Coronary Artery Disease

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2013).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010). Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  As to 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  As the Veteran was not diagnosed with coronary artery disease until March 2006-more than a year after his service separation, paragraph (c)(3) is not applicable to this discussion.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for coronary artery disease based on presumed exposure to herbicides during such service.  In April 2005, the Veteran submitted a vague written statement regarding cardiovascular problems, which the RO determined to be an informal claim.  As the Veteran filed a claim for heart disease between May 3, 1989 and August 31, 2010, the provisions of 38 C.F.R. § 3.816 apply.

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  As noted above, the Veteran was diagnosed with "probable" coronary artery disease at a VA examination for hypertension on March 15, 2006.  An echocardiogram performed at the time revealed normal volumes and mild concentric hypertrophy of the left ventricle (determined by the examiner to be a cause of the Veteran's hypertension, not coronary artery disease).  As such, the March 15, 2006 is the earliest indication of coronary artery disease.  See also July 2004 rest test revealing no evidence of myocardial ischemia.  As noted above, however, the Veteran was provided with a more liberal effective date-the earlier of the date of claim or the date the disability arose, i.e. April 14, 2005, although his coronary artery disease was not diagnosed until over a year later.  Accordingly, the Board finds that the Veteran is not entitled to an effective date for the grant of entitlement to service connection for coronary artery disease prior to April 14, 2005.

The Board acknowledges the Veteran's argument that his claim for "shortness of breath," received on April 16, 2003, should be construed as an informal claim for entitlement to service connection for coronary heart disease.  This informal claim was characterized by the Veteran as a claim for service connection for "shortness of breath (respiratory problem)."  Even if construed as an informal claim for entitlement to service connection for coronary heart disease, the result would not change.  The Veteran was not diagnosed with coronary heart disease until March 15, 2006.  As the effective date of the award of service connection is the later of the date such claim was received by VA or the date the disability arose, an effective date earlier than March 15, 2006 would not be authorized.  38 C.F.R. § 3.816(c)(2).

For these reasons, the Veteran's claim of entitlement to an effective date prior to April 15, 2005 for the award of entitlement to service connection for coronary artery disease is denied.


ORDER

Entitlement to an effective date prior to July 16, 2003 for the award of service connection for tinnitus is denied.

Entitlement to an effective date prior to April 14, 2005 for the award of service connection for coronary artery disease is denied.


REMAND

The Veteran seeks entitlement to service connection for dystrophic nails and sleep apnea, both as due to herbicide exposure and/or secondary to service-connected coronary artery disease.  Before the Board can adjudicate these claims on the merits, additional development is required.
In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran has been diagnosed with sleep apnea and dystrophic nails.  See September 2012 VA treatment record (noting a diagnosis of sleep apnea) and April 2012 VA examination report finding dystrophic nails.  As such, the first McLendon element has been met as to both claims.

Regarding the second element, the Veteran alleges his sleep apnea and dystrophic nails were caused by exposure to Agent Orange.  As the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Further, the Veteran alternatively claims that his sleep apnea and dystrophic nails were caused or aggravated by his service-connected coronary artery disease.  As such, the second McLendon element has been met.

The Veteran's dystrophic nails were noted during a VA examination for artery and vein conditions.  As such, there is an implication that cardiovascular problems may cause trophic changes, including dystrophic nails.  Further, regarding the Veteran's sleep apnea, the Veteran has complained of breathing problems related to his heart problems and sleep apnea.  As such, this evidence raises a possibility that the Veteran's current dystrophic nails and sleep apnea may be associated with the Veteran's service-connected coronary artery disease.  However, there is insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination for each claim. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his dystrophic nails.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner is asked to provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent probability or greater) that dystrophic nails are related to service, to include conceded in-service herbicide exposure?

(b.)  Is it at least as likely as not (50 percent probability or greater) that dystrophic nails are causally related to the Veteran's service-connected coronary artery disease?

(c.)  Is it at least as likely as not (50 percent probability or greater) that dystrophic nails are aggravated beyond the normal course of the condition by his service-connected coronary artery disease? 

A report of the evaluation should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner is asked to provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent probability or greater) that sleep apnea is related to service, to include conceded in-service herbicide exposure?

(b.)  Is it at least as likely as not (50 percent probability or greater) that sleep apnea is causally related to his service-connected coronary artery disease (or, alternatively, any other service-connected disability)?

(c.)  Is it at least as likely as not (50 percent probability or greater) that sleep apnea is aggravated beyond the normal course of the condition by his service-connected coronary artery disease (or, alternatively, any other service-connected disability)? 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


